ORDER

PER CURIAM:
AND NOW, this 22nd day of December, 1999, Anthony J. Cavuto having been disbarred from the practice of law in the State of New Jersey by Order of the Supreme Court of New Jersey dated July 30,1999; the said Anthony J. Cavuto having been directed on September 27, 1999, to inform this Court of any claim he has that the imposition of the identical or comparable discipline in this Commonwealth would be unwarranted and the reasons therefor; and upon consideration of the responses filed, it is
ORDERED that Anthony J. Cavuto is disbarred from the practice of law in this Commonwealth, and he shall comply with all the provisions of Rule 217, Pa.R.D.E.